Exhibit 10.1

FIRST AMENDMENT TO

REGISTRATION RIGHTS AGREEMENT

This FIRST AMENDMENT TO REGISTRATION RIGHTS AGREEMENT (this “First Amendment”)
is made and entered into effective as of January 5, 2018 by and between WMIH
Corp., a Delaware corporation (the “Company”), and each of the signatories
hereto.

RECITALS:

WHEREAS, in connection with an offering of 600,000 shares of its 3.00% Series B
Convertible Preferred Stock, par value $0.00001 per share (the “Series B
Preferred Stock”), and pursuant to that certain Purchase Agreement, dated
December 19, 2014 (the “Purchase Agreement”), by and among the Company,
Citigroup Global Markets Inc. (“Citi”) and KKR Capital Markets LLC (“KCM” and,
together with Citi, the “Initial Purchasers”), the Company entered into a
Registration Rights Agreement with the Initial Purchasers (as amended, restated
or otherwise modified from time to time, including as a result of the execution
and delivery of this First Amendment, the “Registration Rights Agreement”);

WHEREAS, concurrently with the execution and delivery of this First Amendment,
the Company has filed a Certificate of Amendment of the Amended and Restated
Certificate of Incorporation of WMIH Corp. (the “Certificate of Amendment”),
whereby, on the Amendment Effective Time (as defined in the Certificate of
Amendment), Article VI of the Amended and Restated Certificate of Incorporation
of WMIH Corp. (as amended, restated or otherwise modified from time to time,
including as a result of the filing of the Certificate of Amendment, the
“Charter”), which governs the Series B Preferred Stock, shall be amended as more
fully set forth in the Certificate of Amendment;

WHEREAS, pursuant to the Registration Rights Agreement, the Company filed a
shelf registration statement on Form S-3 (as amended, the “Registration
Statement”) covering resales of Series B Preferred Stock and the Company’s
Common Stock issuable upon mandatory conversion of the Series B Preferred Stock,
which was amended on November 23, 2015 and declared effective by the SEC under
the Securities Act on November 25, 2015;

WHEREAS, in connection with the filing of the Certificate of Amendment, the
Company and the signatories hereto desire to make certain amendments to the
Registration Rights Agreement and subject to the terms and conditions set forth
herein and for other good and valuable consideration, the mutuality, receipt and
sufficiency of which are hereby acknowledged, the Company and the signatories
hereto are willing to do so, all as set forth herein; and

WHEREAS, pursuant to Section 8(b) of the Registration Rights Agreement, such
amendments will be binding on all Holders, whether or not party thereto.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein and other good and valuable consideration, the
mutuality, receipt and sufficiency of which are hereby acknowledged, each of the
parties hereto hereby agree and, pursuant to Section 8(b) of the Registration
Rights Agreement, all other Holders not party hereto are hereby deemed to agree
as follows:

Section 1. Amendments to Registration Rights Agreement. Effective as of the
Amendment Effective Time, the Registration Rights Agreement is hereby amended
(a) to delete the red stricken text (indicated textually in the same manner as
the following example: stricken text) and (b) to add the blue double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text), in each case, as set forth in the marked copy of the
Registration Rights Agreement attached hereto as Exhibit A hereto and made a
part hereof for all purposes.

Section 2. No Additional Changes. Except as expressly and specifically amended
by this First Amendment, all provisions of the Registration Rights Agreement
shall remain in full force and effect according to their terms, and the Holders
shall continue to be bound by such Registration Rights Agreement as modified by
this First Amendment. In the event of any conflict between any provision of the
Registration Rights Agreement and this First Amendment, this First Amendment
shall control. From and after the date hereof, all references in the
Registration Rights Agreement to “this Agreement” shall mean the Registration
Rights Agreement as amended by this First Amendment.

Section 3. Miscellaneous.

3.1. Successors and Assigns. This First Amendment shall inure to the benefit of
and be binding upon the successors and assigns of each of the parties, without
the need for an express assignment or any consent by the Company or subsequent
Holders. The Company hereby agrees to extend the benefits of this First
Amendment to any Holder and any such Holder may enforce the provisions of this
First Amendment as if an original party hereto. In the event that any other
person shall succeed to the Company’s interests and obligations, then such
successor shall enter into an agreement, in form and substance reasonably
satisfactory to the Initial Purchasers, whereby such successor shall assume all
of the Company’s obligations under this First Amendment.

3.2. Counterparts. This First Amendment may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

3.3. GOVERNING LAW. THIS FIRST AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED WITHIN THE STATE OF NEW YORK.

3.4. Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this First Amendment has been duly executed effective as of
the day and year first written above.

 

WMIH CORP. By:  

/s/ Charles Edward Smith

Name:   Charles Edward Smith Title:   Executive Vice President

[Signature Page to Amendment to Registration Rights Agreement]



--------------------------------------------------------------------------------

KKR Wand Investors L.P. By:  

/s/ Tagar C. Olson

Name:   Tagar C. Olson Title:  

[Signature Page to Amendment to Registration Rights Agreement]

 



--------------------------------------------------------------------------------

Growth Value Securities Ltd. By:  

/s/ Gary Linford

Name:   Gary Linford Title:   Director

[Signature Page to Amendment to Registration Rights Agreement]

 



--------------------------------------------------------------------------------

Teacher Retirement System of Texas, a public pension fund and entity of the
State of Texas By:  

/s/ K.J. Van AcKeren

Name:   K.J. Van AcKeren Title:   Senior Director

[Signature Page to Amendment to Registration Rights Agreement]



--------------------------------------------------------------------------------

Greywolf Strategic Master Fund Ltd - MSP1, by Greywolf Capital Management LP,
its investment manager By:  

/s/ Jeffrey Silva

Name:   Jeffrey Silva Title:   Chief Financial Officer

[Signature Page to Amendment to Registration Rights Agreement]



--------------------------------------------------------------------------------

Greywolf Strategic Master Fund Ltd - MSP6, by Greywolf Capital Management LP,
its investment manager By:  

/s/ Jeffrey Silva

Name:   Jeffrey Silva Title:   Chief Financial Officer

[Signature Page to Amendment to Registration Rights Agreement]



--------------------------------------------------------------------------------

GCP Europe Sarl By:  

/s/ Joan Lederer

Name:   Joan Lederer Title:   Manager A By:  

/s/ Jan Willem Overheul

Name:   Jan Willem Overheul Title:   Manager B

[Signature Page to Amendment to Registration Rights Agreement]



--------------------------------------------------------------------------------

Greywolf Opportunities Fund II, LP, by Greywolf Capital Management LP, its
investment manager By:  

/s/ Jeffrey Silva

Name:   Jeffrey Silva Title:   Chief Financial Officer

[Signature Page to Amendment to Registration Rights Agreement]



--------------------------------------------------------------------------------

Exhibit A to the First Amendment

[Attached]

 

Exhibit A-1



--------------------------------------------------------------------------------

1. Definitions. Capitalized terms used herein without definition shall have the
respective meanings set forth in the Purchase Agreement. As used in this
Agreement, the following capitalized terms shall have the following meanings:

“Affiliate” of any specified person means any other person directly or
indirectly controlling or controlled by or under common control with such
specified person. For the purposes of this definition, “control” (including,
with correlative meanings, the terms “controlling,” “controlled by” and “under
common control with”), as used with respect to any person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such person whether through the
ownership of voting securities or by agreement or otherwise. 

“Amendment Effective Time” has the meaning set forth in Article VI of the
Charter.

“Business Day” has the meaning set forth in the Purchase Agreement. 

“Certificate of Designation” means the Certificate of Designation relating to
the Convertible Preferred Stock, dated January 5, 2015, filed with the Secretary
of State of the State of Washington on or before the Closing Date and any
subsequent Certificate of Designation relating to the Convertible Preferred
Stock filed with the Secretary of State in Delaware.

“Charter” means the Amended and Restated Certificate of Incorporation of WMIH
Corp., as amended from time to time, including by the Certificate of Amendment
of the Amended and Restated Certificate of Incorporation of WMIH Corp., filed on
[•], 2017.

“Closing Date” means January 5, 2015.

“Common Stock” means the common stock, par value $0.00001 per share, of the
Company, as it exists on the date of this Agreement Amendment Effective Time and
any other shares of capital stock or other securities of the Company into which
such Common Stock may be reclassified or changed, together with any and all
other securities which may from time to time be issuable upon mandatory
conversion of the(x) issuable upon the Mandatory Conversion of shares of
Convertible Preferred Stock, (y) issuable as Regular Dividends (whether on a
Regular Dividend Payment Date or on a Mandatory Conversion Date) and
(z) issuable as a Special Distribution.

“Company” has the meaning set forth in the preamble hereto and includes any
entity resulting from WMI Holdings means WMIH Corp. merging into, a Delaware
corporation upon a reincorporation. 

“Convertible Preferred Stock” has the meaning set forth in the preamble hereto
means the 600,000 authorized shares of the Company’s 5.00% Series B Convertible
Preferred Stock, par value $0.00001 per share.

“DTC” means The Depository Trust Company or its nominee. 

 

Exhibit A-2



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder. 

“FINRA” has the meaning set forth in Section 3(i) hereof. 

“Holder” means a person who is a registered holder or beneficial owner of any
Transfer Restricted Securities (including the Initial Purchasers). 

“Holder Information” with respect to any Holder means information with respect
to such Holder and the distribution of such Holders’ Transfer Restricted
Securities required to be included in any Shelf Registration Statement or the
related Prospectus, or any amendment or supplement thereto, pursuant to the
Securities Act and which information is included therein in reliance upon and in
conformity with information furnished to the Company in writing by such Holder
for inclusion therein. 

“Initial Placement” has the meaning set forth in the preamble hereto. 

“Initial Purchasers” mean Citigroup Global Markets Inc. and KKR Capital Markets
LLC. 

“Majority Holders” means the Holders of a majority in voting power of the then
outstanding Transfer Restricted Securities. 

“Mandatory Conversion” has the meaning set forth in the Charter.

“Mandatory Conversion Date” has the meaning set forth in the Charter.

“Offering Memorandum” means the Final Memorandum as defined in the Purchase
Agreement.

“person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity. 

“Prospectus” means the prospectus included in any Shelf Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A under the Securities Act), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any shares of Convertible Preferred Stock or shares of Common Stock
issuable upon mandatory conversion thereof covered by such Shelf Registration
Statement, including all documents incorporated or deemed to be incorporated by
reference in such prospectus. 

“Purchase Agreement” has the meaning set forth in the preamble hereto means that
certain Purchase Agreement, dated December 19, 2014, by and among the Company,
Citigroup Global Markets Inc. and KKR Capital Markets LLC.

“Regular Dividends” has the meaning set forth in the Charter.

 

Exhibit A-3



--------------------------------------------------------------------------------

“Regular Dividend Payment Date” has the meaning set forth in the Charter.

“Rule 144” means Rule 144 under the Securities Act (or any similar provision
then in force). 

“Rule 144A” means Rule 144A under the Securities Act (or any successor provision
promulgated by the SEC). 

“Rule 415” means Rule 415 under the Securities Act (or any successor provision
promulgated by the SEC). 

“SEC” means the Securities and Exchange Commission. 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder. 

“Shelf Registration” means a registration effected pursuant to Section 2
hereof. 

“Shelf Registration Statement” means any “shelf” registration statement of the
Company filed pursuant to the provisions of Section 2 hereof which covers the
Transfer Restricted Securities on Form S-3 (if then eligible) or on another
appropriate form, including Form S-1 (as determined by the Company), for an
offering to be made on a delayed or continuous basis pursuant to Rule 415 and
all amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and all documents incorporated or deemed to be
incorporated by reference therein. 

“Special Distribution” has the meaning set forth in the Charter.

“Transfer Agent” means Computershare Trust Company, N.A. or any successor that
serves as transfer agent with respect to the Convertible Preferred Stock. 

“Transfer Restricted Securities” means each share of Convertible Preferred Stock
and each share of Common Stock (x) issuable upon mandatory conversion of the
Mandatory Conversion of shares of Convertible Preferred Stock, (y) issuable as
Regular Dividends (whether on a Regular Dividend Payment Date or on a Mandatory
Conversion Date) and (z) issuable as a Special Distribution until the earliest
of the date on which such share of Convertible Preferred Stock or share of
Common Stock, as the case may be, (i) has been transferred pursuant to a Shelf
Registration Statement or another registration statement covering such share of
Convertible Preferred Stock or share of Common Stock which has been filed with
the SEC pursuant to the Securities Act, in either case after such registration
statement has become effective and while such registration statement is
effective under the Securities Act, (ii) has been transferred pursuant to Rule
144 under circumstances in which any legend borne by such share of Convertible
Preferred Stock or share of Common Stock relating to restrictions on
transferability thereof, under the Securities Act or otherwise, is removed,
(iii) may be freely sold or transferred without restriction under Rule 144 or
(iv) the date on which such share of Convertible Preferred Stock or share of
Common Stock ceases to be outstanding.

 

Exhibit A-4



--------------------------------------------------------------------------------

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included,” or “stated” in the Shelf
Registration Statement, any preliminary Prospectus or Prospectus (and all other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information incorporated or deemed
to be incorporated by reference in such Shelf Registration Statement,
preliminary Prospectus or Prospectus, as the case may be; and all references in
this Agreement to amendments or supplements to the Shelf Registration Statement,
any preliminary Prospectus or Prospectus shall be deemed to mean and include any
document filed with the SEC under the Exchange Act, after the date of such Shelf
Registration Statement, preliminary Prospectus or Prospectus, as the case may
be, which is incorporated or deemed to be incorporated by reference therein
(which shall not include, unless incorporated therein, documents and information
furnished and not filed under applicable SEC rules).

2. Shelf Registration Statement.

(a) The Company shall, at its expense, use its reasonable efforts to prepare and
file with the SEC within six months following the Closing Date as promptly as
practicable after the Amendment Effective Time (but no later than June 15, 2018)
a Shelf Registration Statement with respect to resales by each Holder from time
to time on a delayed or continuous basis pursuant to Rule 415 (or any similar
provisions in force) of shares of Common Stock issuable upon mandatory
conversion(x) issuable upon the Mandatory Conversion of shares of Convertible
Preferred Stock, (y) issuable as Regular Dividends (whether on a Regular
Dividend Payment Date or on a Mandatory Conversion Date) and (z) issuable as a
Special Distribution that are Transfer Restricted Securities by each Holder from
time to time on a delayed or continuous basis pursuant to Rule 415 (or any
similar provisions then in force).

(b) The Company shall, at its expense, use its reasonable efforts to prepare and
file with the SEC within one year following the Closing Date as promptly as
practicable after the Amendment Effective Time (but no later than June 15, 2018)
a Shelf Registration Statement with respect to resales of shares of Convertible
Preferred Stock that are Transfer Restricted Securities by each Holder from time
to time on a delayed or continuous basis pursuant to Rule 415 (or any similar
provisions then in force). If eligible, the Company may satisfy the requirement
to file a Shelf Registration Statement pursuant to this Section 2(b) by
registering for resale the Convertible Preferred Stock on the Shelf Registration
Statement required to be filed under Section 2(a) above.

(c) The Company shall use its reasonable efforts to cause each Shelf
Registration Statement described in 2(a) and 2(b) above to be declared effective
under the Securities Act.

(d) The Company shall use its reasonable efforts to name each Holder of Transfer
Restricted Securities as a selling shareholder in each Shelf Registration
Statement at the time of its effectiveness so that such Holder is permitted to
deliver the Prospectus forming a part thereof as of such time to purchasers of
such Holder’s Transfer Restricted Securities in accordance with applicable law.
The Company may require each Holder of Transfer Restricted Securities to be sold
pursuant to any Shelf Registration Statement to furnish to the Company such
information (including, but not limited to, by completing questionnaires within
a reasonable timeframe

 

Exhibit A-5



--------------------------------------------------------------------------------

established by the Company) regarding the Holder and the proposed distribution
of such Transfer Restricted Securities as may, from time to time, be required by
the Securities Act and/or the SEC or any other federal or state governmental
authority, and the obligations of the Company to any Holder under this Agreement
shall be expressly conditioned on the timely compliance of such Holder with such
request.

(e) After a Shelf Registration Statement has become effective, the Company
shall, upon the request of any Holder of Transfer Restricted Securities, use its
reasonable efforts to promptly prepare and file with the SEC (x) a supplement to
the Prospectus or, if required by applicable law in order to cause a Holder to
be named as a selling shareholder in the Shelf Registration Statement, a
post-effective amendment to the Shelf Registration Statement (a “Seller
Post-Effective Amendment”) and (y) any other document required by applicable
law, so that the Holder is named as a selling shareholder in the Shelf
Registration Statement and is permitted to deliver the Prospectus to purchasers
of such Holder’s Transfer Restricted Securities in accordance with applicable
law. If the Company files a Seller Post-Effective Amendment, it shall use its
reasonable efforts to cause such post-effective amendment to become effective
under the Securities Act as promptly as is practicable. Notwithstanding the
foregoing requirement above, the Company shall not be obligated to file more
than one Seller Post-Effective Amendment in any fiscal quarter.

(f) (i) The Company shall use its reasonable efforts, subject to
Section 2(f)(ii), to keep the Shelf Registration Statement continuously
effective, supplemented and amended under the Securities Act in order to permit
the Prospectus forming a part thereof to be usable, subject to Sections 2(d) and
2(e), by all Holders until all Transfer Restricted Securities (A) have been
transferred pursuant to a Shelf Registration Statement or another registration
statement covering such Transfer Restricted Securities which has been filed with
the SEC pursuant to the Securities Act, in either case after such registration
statement has become effective and while such registration statement is
effective under the Securities Act, (B) have been transferred pursuant to Rule
144 under circumstances in which any legend borne by such Transfer Restricted
Securities relating to restrictions on transferability thereof, under the
Securities Act or otherwise, is removed, (C) may be sold or transferred without
restriction under Rule 144 or (D) have ceased to be outstanding (in any such
case, such period being called the “Shelf Registration Period”). The Company
will (x) subject to Sections 2(d) and 2(e), use its reasonable efforts to
prepare and file with the SEC such amendments and post-effective amendments to
the Shelf Registration Statement as may be necessary to keep the Shelf
Registration Statement continuously effective for the Shelf Registration Period,
subject to Section 2(f)(ii), (y) subject to Sections 2(d) and 2(e), cause the
related Prospectus to be supplemented by any required supplement, and as so
supplemented to be filed pursuant to Rule 424 (or any similar provisions then in
force) under the Securities Act and (z) comply in all material respects with the
provisions of the Securities Act with respect to the Shelf Registration
Statement during the Shelf Registration Period.

(ii) Notwithstanding anything herein to the contrary, the Company may suspend
the filing or use of the Shelf Registration Statement or any Prospectus, if the
Company shall have determined in good faith that because of valid business
reasons, including without limitation any proposal or plan of the Company or any
of its subsidiaries to effect a merger, acquisition, disposition, financing,
reorganization, recapitalization or other transaction, or because of

 

Exhibit A-6



--------------------------------------------------------------------------------

required disclosure or filings with the SEC, it is in the best interests of the
Company to suspend such use, and prior to suspending such use the Company
provides the Holders with written notice of such suspension, which notice need
not specify the nature of the event giving rise to such suspension (and, upon
receipt of such notice, each Holder agrees not to sell any Transfer Restricted
Securities pursuant to the Shelf Registration Statement until such Holder is
advised in writing that the Prospectus may be used, which notice the Company
agrees to provide promptly following the lapse of the event or circumstances
giving rise to such suspension). Each Holder shall keep confidential any
communications received by it from the Company regarding the suspension of the
use of the Prospectus (including the fact of the suspension), except as required
by applicable law.

(g) Notwithstanding anything herein to the contrary, the Company shall not be
required to file a Shelf Registration Statement that pursuant to (i) any written
or oral guidance, comments, requirements or requests of the SEC staff and
(ii) the Securities Act, would be deemed to constitute a primary offering of
securities by it.

(h) Notwithstanding anything herein to the contrary, the Company’s obligations
to file and maintain a Shelf Registration Statement hereunder shall cease upon
the date that (i) no Transfer Restricted Securities remain outstanding or
(ii) the Company is no longer eligible to file and maintain a Shelf Registration
Statement.

3. Registration Procedures. In connection with any Shelf Registration Statement,
the following provisions shall apply, subject to Section 2(f)(ii):

(a) The Company shall (i) furnish to the Initial Purchasers, within a reasonable
period of time, but in any event within five Business Days, prior to the filing
thereof with the SEC to afford the Initial Purchasers and their counsel a
reasonable opportunity for review, a copy of each Shelf Registration Statement,
and each amendment thereof, and a copy of each Prospectus, and each amendment or
supplement thereto proposed to be filed (excluding (x) amendments caused by the
filing of a report under the Exchange Act and (y) amendments and supplements
that are filed solely for the purpose of naming a Holder as a selling
shareholder and providing information with respect thereto), and shall use its
reasonable efforts to reflect in each such document, when so filed with the SEC,
such comments as the Initial Purchasers may reasonably propose in good faith
within three Business Days of the delivery of such copies to the Initial
Purchasers and their counsel, except to the extent the Company reasonably
determines, on the advice of counsel, it to be inadvisable or inappropriate to
reflect such comments therein, and (ii) include information regarding the
Holders and the methods of distribution they have elected for their Transfer
Restricted Securities as necessary to permit such distribution by the methods
specified therein. Each Holder who sells, transfers or disposes of Transfer
Restricted Securities pursuant to a Shelf Registration Statement shall, as a
condition to the obligations of the Company hereunder, do so only in accordance
with the terms of this Agreement, the methods of distribution elected by such
Holder, the Securities Act and the Exchange Act, and shall be responsible for
the delivery of the Prospectus as may be required to any person to whom such
Holder sells any of the Transfer Restricted Securities Each Holder, following
the termination of the Shelf Registration Period, shall notify the Company,
within 10 Business Days of a request by the Company, of the amount of the
Transfer Restricted Securities sold pursuant to any Shelf Registration Statement
and, in the absence of a response, the Company may assume that all of such
Holder’s Transfer Restricted Securities were so sold.

 

Exhibit A-7



--------------------------------------------------------------------------------

(b) The Company shall ensure that (i) any Shelf Registration Statement and any
amendment thereto and any Prospectus forming a part thereof and any amendment or
supplement thereto comply in all material respects with the Securities Act and
the rules and regulations thereunder, (ii) any Shelf Registration Statement and
any amendment thereto does not, when it becomes effective, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading and
(iii) any Prospectus forming a part of any Shelf Registration Statement, and any
amendment or supplement to such Prospectus, does not include an untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading; provided that the Company makes no representation with
respect to any Holder Information.

(c) The Company, as promptly as reasonably practicable (but in any event within
three Business Days following the occurrence of any of the events specified in
(i) – (vii) below), shall notify the Initial Purchasers and each Holder and, if
requested by you or any such Holder, confirm such notice in writing:

(i) when a Shelf Registration Statement or any post-effective amendment thereto
or any Prospectus or any amendment or supplement thereto has been filed with the
SEC and when the Shelf Registration Statement or any post-effective amendment
thereto has become effective, which notice and confirmation may be made at the
election of the Company by making a public announcement thereof by a press
release;

(ii) of any request, following effectiveness of the Shelf Registration Statement
under the Securities Act, by the SEC or any other federal or state governmental
authority for amendments or supplements to the Shelf Registration Statement or
the Prospectus or for additional information (other than any such request
relating to a review of the Company’s Exchange Act filings);

(iii) of the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Shelf
Registration Statement or of any order preventing or suspending the use of any
Prospectus or the initiation or threat of any proceedings for that purpose;

(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of the Transfer
Restricted Securities included in any Shelf Registration Statement for sale in
any jurisdiction or the initiation or threat of any proceeding for that purpose;

(v) of the occurrence (but not the nature of or details surrounding) any event
or the existence of any condition or any information becoming known that
requires the making of any changes in any Shelf Registration Statement or the
Prospectus or any document incorporated by reference therein so that, as of such
date, the statements therein are not

 

Exhibit A-8



--------------------------------------------------------------------------------

misleading and any Shelf Registration Statement or the Prospectus or any
document incorporated by reference therein, as the case may be, does not include
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein (in the case of
the Prospectus, in light of the circumstances under which they were made) not
misleading, provided, however, that no notice by the Company shall be required
pursuant to this clause (v) in the event the Company promptly files a Prospectus
supplement to update the Prospectus, a post-effective amendment to the Shelf
Registration Statement or a Form 8-K or other appropriate Exchange Act report
that is incorporated by reference into the Shelf Registration Statement, which,
in any case, contains the requisite information that results in such Shelf
Registration Statement no longer containing any untrue statement of material
fact or omitting to state a material fact necessary to make the statements
therein not misleading;

(vi) of the Company’s determination that a post-effective amendment to the Shelf
Registration Statement is necessary under applicable law; and

(vii) the determination by the Company that the filing of a Shelf Registration
Statement will not be made pursuant to Section 2(g).

(d) The Company shall use its reasonable efforts to obtain (i) the withdrawal of
any order suspending the effectiveness of any Shelf Registration Statement and
the use of any related Prospectus and (ii) the lifting of any suspension of the
qualification (or exemption from qualification) of any of the Transfer
Restricted Securities for offer or sale in any jurisdiction in which they have
been qualified for sale, in each case at the earliest possible time, and shall
provide notice to each Holder and the Initial Purchasers of the withdrawal of
any such orders or suspensions.

(e) The Company shall promptly furnish to the Initial Purchaser and each Holder,
upon their request and without charge, at least one copy of any Shelf
Registration Statement and any post-effective amendment thereto, excluding all
documents incorporated or deemed to be incorporated therein by reference and all
exhibits thereto and any amendment or post-effective amendment consisting
exclusively of an Exchange Act report or other Exchange Act filing otherwise
publicly available on the Company’s or SEC’s website.

(f) During the Shelf Registration Period, the Company shall, promptly deliver to
the Initial Purchasers, each Holder and any broker-dealers acting on their
behalf, without charge, as many copies of the Prospectus (including each
preliminary Prospectus) included in any Shelf Registration Statement, and any
amendment or supplement thereto, as such person may reasonably request, except
as provided in Section 3(q) hereof, and provided that the Company shall have no
obligation to deliver to Initial Purchasers, each Holder and any broker-dealers
acting on their behalf copies of any supplement or amendment consisting
exclusively of an Exchange Act report or other Exchange Act filing otherwise
available on the Company’s or SEC’s websites; and the Company hereby consents to
the use of the Prospectus and any amendment or supplement thereto by each of the
selling Holders in connection with the offering and sale of the Transfer
Restricted Securities covered by the Prospectus or any amendment or supplement
thereto in the manner set forth therein.

 

Exhibit A-9



--------------------------------------------------------------------------------

(g) Prior to any offering of Transfer Restricted Securities pursuant to any
Shelf Registration Statement, the Company shall use its reasonable efforts to
qualify or cooperate with the Holders and their respective counsel in connection
with the qualification (or exemption from registration or such qualification) of
such Transfer Restricted Securities for offer and sale, under the securities or
blue sky laws of such jurisdictions within the United States as any such Holders
reasonably request in writing, and only upon such request, and shall use its
reasonable efforts to maintain such qualification in effect so long as required
during the Shelf Registration Period and do any and all other acts or things
reasonably necessary or advisable to enable the offer and sale in such
jurisdictions of the Transfer Restricted Securities covered by such Shelf
Registration Statement; provided, however that in no event shall the Company’s
reasonable efforts include the registration of Transfer Restricted Securities in
any jurisdiction within the United States under the securities or blue sky laws
of such jurisdictions; and provided further that the Company will not be
required to (A) qualify generally to do business as a foreign corporation or as
a dealer in securities in any jurisdiction where it is not then so qualified or
to (B) take any action which would subject it to service of process or taxation
in any such jurisdiction where they are not then so subject.

(h) Unless any Transfer Restricted Securities shall be in book-entry only form,
if requested by any Holder, the Company shall cooperate with such Holder to
facilitate the timely preparation and delivery of certificates representing
Transfer Restricted Securities (to the extent certificates for the Convertible
Preferred Stock or the Common Stock issued upon conversion of Convertible
Preferred Stock are issuable) sold pursuant to any Shelf Registration Statement
free of any restrictive legends and registered in such names as such Holder may
request at least one Business Day prior to settlement of sales of Transfer
Restricted Securities pursuant to such Shelf Registration Statement; provided,
however that such Holder shall be responsible for the payment of any taxes
payable on account of any transfer to any person other than such Holder.

(i) Subject to the exceptions contained in (A) and (B) of Section 3(g) above,
the Company shall use its reasonable efforts to cause the Transfer Restricted
Securities covered by the applicable Shelf Registration Statement to be
registered with or approved by such other federal, state and local governmental
agencies or authorities, and self-regulatory organizations in the United States
as may be necessary to enable the Holders to consummate the disposition of such
Transfer Restricted Securities as contemplated by any Shelf Registration
Statement; without limitation to the foregoing, the Company shall use its
reasonable efforts to provide all such information as may be required by the
Financial Industry Regulatory Authority, Inc. (“FINRA”) in connection with the
offering under any Shelf Registration Statement of the Transfer Restricted
Securities, and shall cooperate with each Holder in connection with any filings
required to be made with FINRA by such Holder in that regard. The Company may
require each selling Holder to furnish to the Company a certified statement as
to (i) the number of Transfer Restricted Securities and Common Stock
beneficially owned by such Holder and any Affiliate thereof, (ii) any FINRA
affiliations, (iii) any natural persons who have the power to vote or dispose of
its Transfer Restricted Securities and shares of Common Stock and (iv) any other
information as may be requested by the SEC, FINRA or any state securities
commission.

 

Exhibit A-10



--------------------------------------------------------------------------------

(j) During any period when a Shelf Registration Statement is effective, upon the
occurrence of any event described in Section 3(c)(v) or 3(c)(vi) hereof, the
Company shall use its reasonable efforts to prepare and file with the SEC a
post-effective amendment to any Shelf Registration Statement, or an amendment or
supplement to the related Prospectus, or any document incorporated therein by
reference, or file a document which is incorporated or deemed to be incorporated
by reference in such Shelf Registration Statement or Prospectus, as the case may
be, so that, as thereafter delivered to purchasers of the Transfer Restricted
Securities included therein, the Shelf Registration Statement and the
Prospectus, in each case as then amended or supplemented, will not include an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements therein (in
the case of the Prospectus, in light of the circumstances under which they were
made) not misleading and, in the case of a post-effective amendment, use its
reasonable efforts to cause it to become effective as promptly as practicable.

(k) The Company shall provide, prior to the effective date of any Shelf
Registration Statement hereunder (i) a CUSIP number for the Transfer Restricted
Securities registered under such Shelf Registration Statement and (ii) global
certificates for such Transfer Restricted Securities to the Transfer Agent, in a
form eligible for deposit with DTC.

(l) The Company shall make generally available to its security holders an
earnings statement satisfying the provisions of Section 11(a) of the Securities
Act and Rule 158 promulgated by the SEC thereunder (or any similar rule
promulgated under the Securities Act) for a 12-month period commencing on the
first day of the first fiscal quarter of the Company commencing after the
effective date of any Shelf Registration Statement or each post-effective
amendment to any Shelf Registration Statement, which such statements shall be
made available no later than 45 days after the end of the 12-month period or 90
days after the end of the 12-month period, if the 12-month period coincides with
the fiscal year of the Company.

(m) The Company shall use its reasonable efforts to cause all shares of Common
Stock issuable upon mandatory conversion of the Convertible Preferred Stock to
be approved for listing (upon official notice of issuance) or quotation, as
applicable, on each securities exchange, automated quotation system or other
market (if any) on which the Common Stock is then listed or quoted, as
applicable, no later than the date the applicable Shelf Registration Statement
is declared effective (or, if later, the date on which the Common Stock is
listed or quoted, as applicable, on such securities exchange, automated
quotation system or other market) and, in connection therewith, to make such
filings as may be required under the Exchange Act and to have such filings
declared effective as and when required thereunder.

(n) The Company shall, if reasonably requested, use its reasonable efforts to
promptly incorporate in a Prospectus supplement or post-effective amendment to a
Shelf Registration Statement (i) such information as the Majority Holders
provide to the Company in writing and (ii) such information as a Holder may
provide from time to time to the Company in writing for inclusion in a
Prospectus or any Shelf Registration Statement concerning such Holder and the
distribution of such Holder’s Transfer Restricted Securities and, in either
case, shall use its reasonable efforts to make all required filings of such
Prospectus supplement or post-effective amendment promptly after being notified
in writing of the matters to be incorporated in such Prospectus supplement or
post-effective amendment; provided that the Company shall not be required to
take any action under this Section 3(n) that is not, in the reasonable opinion
of counsel for the Company, in compliance with applicable law.

 

Exhibit A-11



--------------------------------------------------------------------------------

(o) In the case of an underwritten offering provided by Section 7 below, the
Company shall use its reasonable efforts to take all actions reasonably
necessary, or reasonably requested by the holders of a majority of the Transfer
Restricted Securities being sold in such underwritten offering, in order to
expedite or facilitate disposition of such Transfer Restricted Securities;
provided that the Company shall not be required to take any action in connection
with an underwritten offering made without its consent.

(p) During any period when a Shelf Registration Statement is effective, if
reasonably requested in writing in connection with any disposition of Transfer
Restricted Securities pursuant to a Shelf Registration Statement, the Company
shall make reasonably available for inspection during normal business hours by a
representative for the Holders of such Transfer Restricted Securities and any
broker-dealers, attorneys and accountants retained by such Holders, all relevant
financial and other records, pertinent corporate documents and properties of the
Company and its subsidiaries, but excluding privileged information, and cause
the appropriate executive officers, directors and designated employees of the
Company and its subsidiaries to make reasonably available for inspection during
normal business hours all relevant information reasonably requested by such
representative for the Holders or any such broker-dealers, attorneys or
accountants in connection with such disposition, in each case as is customary
for similar “due diligence” examinations; provided, however, that any
information that is designated by the Company, in good faith, as confidential or
proprietary at the time of delivery of such information shall be kept
confidential by such persons and such persons shall take such actions as are
necessary to protect the confidentiality of such information, unless disclosure
thereof is made in connection with a court, administrative or regulatory
proceeding or required by law, or such information has become available to the
public generally through the Company or through a third party without an
accompanying obligation of confidentiality, and the Company may, at its option,
require all such Holders and representatives to sign a confidentiality agreement
in form and substance reasonably satisfactory to the Company with respect
thereto prior to permitting access to such confidential or proprietary
information.

(q) After any Shelf Registration Statement becomes effective, each Holder agrees
that, upon receipt of notice of the happening of an event described in Sections
3(c)(ii) through and including 3(c)(vi), such Holder shall forthwith discontinue
(and shall cause its agents and representatives to discontinue) disposition of
Transfer Restricted Securities and will not resume disposition of Transfer
Restricted Securities until such Holder has received copies of an amended or
supplemented Prospectus contemplated by Section 3(j) hereof upon request of such
Holder, or until such Holder is advised in writing by the Company that the use
of the Prospectus may be resumed, provided that the foregoing shall not prevent
the sale, transfer or other disposition of Transfer Restricted Securities by a
Holder in a transaction which is exempt from, or not subject to, the
registration requirements of the Securities Act, so long as such Holder does not
and is not required to deliver the applicable Prospectus or Shelf Registration
Statement in connection with such sale, transfer or other disposition, as the
case may be.

 

Exhibit A-12



--------------------------------------------------------------------------------

(r) Each Holder shall promptly notify the Company of any inaccuracies in the
information provided in such Holder’s Holder Information that may occur
subsequent to the date thereof at any time while the Shelf Registration
Statement remains effective and shall promptly provide to the Company in writing
the necessary changes to such information required to be disclosed in order to
make the information previously furnished to the Company by such Holder not
misleading.

4. Registration Expenses. The Company shall bear all fees and expenses incurred
in connection with the performance of its obligations under Sections 2 and 3
hereof. Such fees and expenses shall include, without limitation: (i) all
registration and filing fees and expenses (including filings made with FINRA);
(ii) all fees and expenses of compliance with federal securities and state blue
sky or securities laws; (iii) all expenses of printing (including printing of
Prospectuses and certificates for the Common Stock to be issued upon conversion
of the Convertible Preferred Stock) and the Company’s expenses for messenger and
delivery services and telephone; (iv) all fees and disbursements of counsel to
the Company and, in the case of the Shelf Registration Statement, and any
amendment and supplement thereto, the fees and disbursements (not exceeding
$50,000 in the aggregate) of the counsel for the Initial Purchasers and the
Holders (which counsel shall initially be Simpson Thacher & Bartlett LLP until
such time as the Majority Holders shall have elected a different counsel); (v)
all application and filing fees in connection with listing (or authorizing for
quotation) the Common Stock on a national securities exchange, automated
quotation system or other market pursuant to the requirements hereof; and
(vi) all fees and disbursements of independent certified public accountants of
the Company. The Company shall bear its internal expenses (including, without
limitation, all salaries and expenses of their officers and employees performing
legal, accounting or other duties), the expenses of any annual audit and the
fees and expenses of any person, including special experts, retained by the
Company. Notwithstanding the provisions of this Section 4, each Holder shall
bear the expense of any broker’s commission, agency fee and underwriter’s
discount or commission (including, without limitation, the expenses related to
the engagement of a “qualified independent underwriter”), if any, relating to
the sale or disposition of such Holder’s Transfer Restricted Securities pursuant
to a Shelf Registration Statement.

5. Indemnity and Contribution.

(a) The Company agrees to indemnify and hold harmless each Holder named in any
Shelf Registration Statement (including, without limitation, the Initial
Purchasers), and each person, if any, who controls any such Holder within the
meaning of either Section 15 of the Securities Act or Section 20 of the Exchange
Act (collectively referred to for purposes of this Section 5 as a “Holder”),
from and against any and all losses, claims, damages and liabilities (including
without limitation the reasonable legal fees and other expenses incurred in
connection with any suit, action or proceeding or any claim asserted) caused by
any untrue statement or alleged untrue statement of a material fact contained in
the Shelf Registration Statement, or in any Prospectus, or any amendment thereof
or supplement thereto, or caused by any omission or alleged omission to state
therein a material fact required to be stated therein or necessary, in the case
of any Prospectus in light of the circumstances under which they were made, to
make the statements therein not misleading, except insofar as such losses,
claims, damages or liabilities are caused by any untrue statement or omission or
alleged untrue statement or omission made in

 

Exhibit A-13



--------------------------------------------------------------------------------

reliance upon and in conformity with information relating to any Holder
furnished to the Company in writing by such Holder expressly for use therein or
such information provided by the Majority Holders pursuant to Section 3(n);
provided that the foregoing indemnity with respect to any Shelf Registration
Statement, or any Prospectus, shall not inure to the benefit of any Holder (or
the benefit of any person controlling such Holder) from whom the person
asserting any such losses, claims, damages or liabilities purchased the
securities concerned, to the extent that any such loss, claim, damage or
liability of the Holders occurs under the circumstance where it shall have been
established that (w) the Company had previously furnished copies of the
Prospectus, and any amendments and supplements thereto, to the Holder (to the
extent such Holder has previously requested such copies), (x) delivery of the
Prospectus, and any amendment or supplements thereto, was required by the
Securities Act to be made to such person, (y) the untrue statement or omission
of a material fact was corrected in the Prospectus or amendments or supplements
thereto and (z) there was not sent or given to such person, at or prior to the
written confirmation of the sale of such securities to such person, a copy of
such Prospectus or amendments or supplements thereto.

(b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company, its directors, officers, employees and agents and each
person who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, and the directors, officers,
employees and agents of such controlling persons, to the same extent as the
foregoing indemnity from the Company to the Holders, but only with regard to
such information furnished to the Company in writing by such Holder expressly
for use therein.

(c) If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any person
in respect of which indemnity may be sought pursuant to either of the two
preceding paragraphs, such person (the “Indemnified Person”) shall promptly
notify the person against whom such indemnity may be sought (the “Indemnifying
Person”) in writing, and the Indemnifying Person, upon request of the
Indemnified Person, shall retain counsel reasonably satisfactory to the
Indemnified Person to represent the Indemnified Person and any others the
Indemnifying Person may designate in such proceeding and shall pay the
reasonable fees and expenses of such counsel related to such proceeding. In any
such proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless (i) the Indemnifying Person and the Indemnified
Person shall have mutually agreed to the contrary, (ii) the Indemnifying Person
has failed within a reasonable time to retain counsel reasonably satisfactory to
the Indemnified Person or (iii) the named parties in any such proceeding
(including any impleaded parties) include both the Indemnifying Person and the
Indemnified Person and representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them. It
is understood that the Indemnifying Person shall not, in connection with any
proceeding or related proceeding in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all Indemnified Persons, and that all such fees and expenses shall
be reimbursed as they are incurred. Any such separate firm for the Holders and
such control persons of the Holders shall be designated in writing by the
Initial Purchasers and any such separate firm for the Company, its directors and
such control persons of the Company shall be designated in

 

Exhibit A-14



--------------------------------------------------------------------------------

writing by the Company. The Indemnifying Person shall not be liable for any
settlement of any pending or threatened proceeding effected without its prior
written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the Indemnifying Person agrees to indemnify in
accordance with Section 5(a) or 5(b) above, as the case may be, any Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. No Indemnifying Person shall, without the prior written consent of the
Indemnified Person, effect any settlement of any pending proceeding in respect
of which any Indemnified Person is a party or of any threatened proceeding in
respect of which any Indemnified Person could have been a party and indemnity
could have been sought hereunder by such Indemnified Person, unless such
settlement includes an unconditional release of such Indemnified Person from all
liability on claims that are the subject matter of such proceeding on terms
reasonably satisfactory to such Indemnified Person.

(d) If the indemnification provided for in paragraph (a) or (b) of this
Section 5 is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company on the one hand and the Holder on the other
hand with respect to the sale by such Holder of Convertible Preferred Stock or
Common Stock or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company on the one hand and of such Holder on the other in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. Benefits received by the Company shall be deemed to be equal to
the total net proceeds from the Initial Placement (before deducting expenses).
Benefits received by the Initial Purchasers shall be deemed to be equal to the
total purchase discounts and commissions received by the Initial Purchasers in
the Initial Placement, and benefits received by any other Holders shall be
deemed to be equal to the value of receiving shares of Convertible Preferred
Stock or Common Stock, as applicable, registered under the Securities Act.
Benefits received by any underwriter shall be deemed to be equal to the total
underwriting discounts and commissions, as set forth on the cover page of the
Prospectus forming a part of the Shelf Registration Statement which resulted in
such losses, claims, damages or liabilities. The relative fault of the Company
on the one hand and such Holder on the other shall be determined by reference
to, among other things, whether any untrue or any alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or by such Holder and the
parties’ relevant intent, knowledge, information and opportunity to correct or
prevent such statement or omission.

(e) The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 5 were determined by pro rata allocation
(even if the Holders were treated as one entity for such purpose) or any other
method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) of this Section 5. The amount paid or payable by an
Indemnified Person as a result of losses, claims, damages and

 

Exhibit A-15



--------------------------------------------------------------------------------

liabilities referred to in paragraph (d) of this Section 5 shall be deemed to
include, subject to the limitations set forth above, any reasonable legal or
other expenses incurred by such Indemnified Person not otherwise reimbursed in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 5, in no event shall any Holder
be required to contribute any amount in excess of the amount by which the total
amount received by such Holder with respect to its sale of Transfer Restricted
Securities pursuant to a Shelf Registration Statement exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

(f) The remedies provided for in this Section 5 are not exclusive and shall not
limit any rights or remedies which may otherwise be available to any Indemnified
Party at law or in equity.

(g) The indemnity and contribution agreements contained in this Section 5 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of any Holder or
any person controlling any Holder or by or on behalf of the Company, its
officers or directors or any other person controlling the Company, and the
indemnity and contribution agreements contained in this Section 5 shall survive
the sale by a Holder of Transfer Restricted Securities covered by a Shelf
Registration Statement.

6. Rule 144A. The Company covenants that it shall file the reports required to
be filed by it under the Securities Act and the Exchange Act in a timely manner
so long as the Transfer Restricted Securities remain outstanding. If at any time
the Company is not required to file such reports, it will, upon request of any
Holder or beneficial owner of Transfer Restricted Securities, make available
such information necessary to permit sales pursuant to Rule 144A. The Company
further covenants that, for as long as any Transfer Restricted Securities remain
outstanding, it will take such further action as any Holder of Transfer
Restricted Securities may reasonably request, all to the extent required from
time to time to enable such Holder to sell Transfer Restricted Securities
without registration under the Securities Act within the limitation of the
exemption provided by Rule 144A or any other exemption then available. Upon the
written request of any Holder of Transfer Restricted Securities, the Company
shall deliver to such Holder a written statement as to whether it has complied
with such requirements. Nothing in this Section 6 shall be deemed to require the
Company to register any of its securities under the Exchange Act.

7. Underwritten Offering.

(a) If any of the Transfer Restricted Securities covered by any Shelf
Registration Statement are to be sold in an underwritten offering, the
investment banker or investment bankers and manager or managers that will
administer the underwritten offering will be selected by the Majority Holders of
such Transfer Restricted Securities included in such underwritten offering,
subject to the consent of the Company (which shall not be unreasonably withheld
or delayed), and such Holders shall be responsible for all underwriting
commissions and discounts

 

Exhibit A-16



--------------------------------------------------------------------------------

(and any other expenses of the underwriters not borne by the underwriters
themselves) in connection therewith; provided, however, that notwithstanding
anything contained in this Agreement to the contrary, the Company shall be under
no obligation to participate in any underwritten offering with respect to the
Transfer Restricted Securities and no underwritten offering shall be effected
pursuant to this Agreement without the prior written consent of the Company.

(b) No Holder may participate in any underwritten offering hereunder unless such
person (i) agrees to sell such Holder’s Transfer Restricted Securities on the
basis reasonably provided in any underwriting arrangements approved by the
Holders entitled hereunder to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements.

8. Miscellaneous.

(a) No Inconsistent Agreements. The Company has not, as of the date hereof,
entered into nor shall it, shall not, on or after the date hereof Amendment
Effective Time, enter into, any agreement with respect to its securities that is
inconsistent with the rights granted to the Holders herein or otherwise
conflicts with the provisions hereof. In addition, the Company shall not grant
to any of its securityholders the right to include any of its securities in the
Shelf Registration Statement provided for in this Agreement other than the
Transfer Restricted Securities.

(b) Amendments and Waivers. Except as provided in the next paragraph, this
Agreement, including this Section 8(b), may be amended, modified or
supplemented, and waivers or consents to depart from the provisions hereof may
be given, only by the written consent of the Company and the Majority Holders;
provided that with respect to any matter that directly or indirectly affects the
rights of the Initial Purchasers hereunder, the Company shall obtain the written
consent of the Initial Purchasers against which such amendment, supplement,
waiver or consent is to be effective. Notwithstanding the foregoing, a waiver or
consent to depart from the provisions hereof with respect to a matter that
relates exclusively to the rights of Holders whose Transfer Restricted
Securities are being sold pursuant to a Shelf Registration Statement and that
does not directly or indirectly affect the rights of other Holders may be given
by the Majority Holders (giving effect to the second proviso of the definition
thereof).

Notwithstanding the foregoing two sentences, (i) this Agreement may be amended
by written agreement signed by the Company and the Initial Purchasers, without
the consent of the Majority Holders, to cure any ambiguity or to correct or
supplement any provision contained herein that may be defective or inconsistent
with any other provision contained herein, or to make such other provisions in
regard to matters or questions arising under this Agreement that shall not
adversely affect the interests of the Holders of Transfer Restricted Securities.
Each Holder of Transfer Restricted Securities outstanding at the time of any
such amendment, modification, supplement, waiver or consent or thereafter shall
be bound by any such amendment, modification, supplement, waiver or consent
effected pursuant to this Section 8(b), whether or not any notice, writing or
marking indicating such amendment, modification, supplement, waiver or consent
appears on the Transfer Restricted Securities or is delivered to such Holder.

 

Exhibit A-17



--------------------------------------------------------------------------------

(c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery; certified mail, return
receipt requested; air courier guaranteeing overnight delivery or sent by email:

(i) if to the Initial Purchasers, initially at the address set forth in the
Purchase Agreement;

(ii) if to any other Holder, at the most current address of such Holder
maintained by the Transfer Agent (provided that while the Convertible Preferred
Stock or the Common Stock are in book-entry form, notice to the Transfer Agent
shall serve as notice to the Holders); and

(iii) if to the Company, to:

WMI Holdings WMIH Corp.

Charles E. Smith, Interim Chief Executive Officer Vice President

Fifth Avenue Plaza

1201 Third 800 Fifth Avenue, Suite 30004100

Seattle, Washington 9810198104

Attn: Chief Executive Officer

email: chad.smith@wamuinc.net

With a copy to:

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, New York 10036-6745

Attn: Kerry E. Berchem, Esq.

e-mail: kberchem@akingump.com

All such notices and communications shall be deemed to have been duly given when
received, if delivered by hand or air courier, and when sent, if sent by
first-class mail, provided that notice given by email shall not be effective
unless either (i) a duplicate copy of such email notice is promptly given by one
of the other methods described in this Section 8(c) or (ii) the receiving party
delivers a written confirmation of receipt for such notice by email or any other
method described in this Section 8(c). 

The Initial Purchasers or the Company by notice to the other may designate
additional or different addresses for subsequent notices or communications.

 

Exhibit A-18



--------------------------------------------------------------------------------

(d) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including the
successor to WMI Holdings Corp. resulting from an expected merger into a
Delaware corporation upon a reincorporation, without the need for an express
assignment or any consent by the Company or subsequent Holders. The Company
hereby agrees to extend the benefits of this Agreement to any Holder and any
such Holder may enforce the provisions of this Agreement as if an original party
hereto. In the event that any other person shall succeed to the Company’s
interests and obligations, except for the reincorporation set forth in the first
sentence of this Section 8(d), then such successor shall enter into an
agreement, in form and substance reasonably satisfactory to the Initial
Purchasers, whereby such successor shall assume all of the Company’s obligations
under this Agreement.

(e) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(f) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(g) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED WITHIN THE STATE OF NEW YORK.

(h) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.

(i) Termination. This Agreement and the obligations of the parties hereunder
shall terminate upon the end of the Shelf Registration Period, except for any
liabilities or obligations under Section 2(e), 4 or 5 to the extent arising
prior to the end of the Shelf Registration Period.

 

 

Exhibit A-19